                  Case 2:19-cr-00014-KS-MTP Document 1-1 Filed 03/25/19 Page 1 of 1
CRIMINAL CASE COVER SHEET
U.S. District Court
Place oF OFFENSE:

                                                             Rrr,lrpo   C,q.sr   IxrorurarroN   :
Crrv:     HerrrpseuRc                                        SupeRsponqc INorcrvrpNt                     Docrer#
                                                             Saus DppsNoaNr                    New DSTpNDANT
Couxrv: LlulR                                                Macrsrnarp Juocp Casp Nuvreen
                                                             R 20i R 40 rnola Dlsrzucr op

DrrnNolNr INronvurroN:

JuveNrLe: Yps                  X    No

MITTBRToBE          SEALED: YES X                           NO

Neur/Arres:           Gr.eriN      Dovle BsecH. JR.


U.S.   ArronNrv lNronnr,rrroN:

AUSA               Manv Hplprrr      Wall                                         MSBan #           10085ir

INrBRpRBrpn:          X   No                Yps      Lrsr r-eNcuace eNo/oR          DTALECT:


LoclrroN Srlrus:                         Annpsr Darp

         Ar,nBaoy nv FBoEnal Cusrooy                 AS oF
         Ar.Reeov tN Srerr Cusroov
         ON Pnrrzuar. Rpleasp

U.S.C.   Crrartoxs

Torll    #   or   Colxrs:       2                           Pprrv           MtsoevpaNon             2 Fr:loly

(Clrnx's Orrrcr Usr   ONr,y)             lNoBx   Krv/Copr                   DEscRrprroN or Onrnxsr Culnr;Bo        CoUNT(S)


Set 1 18:1349.F                          18 U.S.C. $ 1349                        Healthcare Fraud                   1



Set   2 18:371.F                         18 U.S.C. $ 371                         Healthcare Fraud                   2




Date:    3-L<'\1                         SIGNATURE OF AUSA:


Revised 212612010
